t c memo united_states tax_court btr dunlop holdings inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date michael f solomon clifton b cates iii alan w granwell and dirk j j suringa for petitioner alan r peregoy gary d kallevang and judith c cohen for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for the issues for decision are as follows what was the value of schlegel u k holdings ltd schlegel uk and schlegel gmbh on date and date respectively for purposes of sec_311 b and sec_482 and what was the schlegel corporation’s adjusted tax basis in schlegel gmbh on date unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the facts set forth in the stipulation are incorporated in our findings by this reference schlegel corporation schlegel corporation is a new york corporation that was formed on date its primary businesses were the production of automotive building and industrial seals and its subsidiaries included schlegel uk and schlegel gmbh during the relevant period schlegel corporation had manufacturing facilities in countries design centers in bardon hill england and detroit michigan and technical centers in bardon hill england and rockford tennessee the technical centers and design centers worked closely with each other exchanging ideas and information about new technology the most significant and profitable technology within schlegel corporation was wire carrier a wire-knitted textile device for stiffening and giving shape to automotive seals wire carrier was a preferred attachment medium for automotive seals and weather stripping throughout north america and ekurope wire carrier was manufactured at the south carolina division of schlegel corporation and at schlegel ireland and it was protected by a number of patents including the original patent and several subsequent enhancement patents although the original wire carrier patent had expired by the enhancement patents were still in effect in that year all of the patents including patents pertaining to wire carrier were owned by schlegel corporation schlegel uk schlegel holding_company was a subsidiary of schlegel corporation that owned all of the stock of schlegel uk schlegel uk had two separately managed operating divisions automotive and building products the automotive division had two manufacturing plants located in leeds england and coalville england and both plants produced and supplied car manufacturers with seals for car doors trunks and windows the schlegel uk building products division operated a single manufacturing plant in henlow england that produced seals for building windows and doors schlegel uk-leeds was a relatively small facility that produced only plastic automotive seals schlegel uk-coalville was a much larger more modern plant that produced both extruded rubber and plastic automotive seals the primary customers of schlegel uk were rover ford and jaguar and the business with rover and ford accounted for to percent of the business of the automotive division in schlegel uk-coalville was experiencing adequate growth but there was concern about the continued viability of schlegel uk-leeds schlegel uk-leeds was later closed schlegel uk-coalville did however experience some problems in finishing seals manufactured for rover rover required schlegel uk-coalville to mold corners of the rubber seals in the shape of apertures to which the seals would be affixed the rover contract also obligated schlegel uk to provide a new kind of window seal called sprayed-on slip coat which schlegel uk had no experience producing schlegel uk-coalville experienced manufacturing problems with these processes increasing labor costs and capital expenditures_for new injection molding presses schlegel uk did not make wire carrier and had no direct or indirect ownership_interest in the divisions of schlegel corporation that manufactured wire carrier rather schlegel uk purchased wire carrier from schlegel ireland and incorporated it into the automotive seals it manufactured schlegel uk purchased approximately to percent of the wire carrier produced by schlegel ireland and those purchases accounted for approximately to percent of the total raw material_costs in the schlegel uk automotive division schlegel corporation licensed to schlegel uk additional technology that was essential to the manufacture of most of the products in the automotive and building products divisions and schlegel uk paid royalties to schlegel corporation for_the_use_of this technology the standard royalty rate wa sec_5 percent of the selling_price of products using the technology schlegel gmbh schlegel gmbh was also a subsidiary of schlegel corporation it was formed under the laws of the former federal republic of germany and was acquired by schlegel corporation on date the business of schlegel gmbh was divided into two separate divisions percent automotive parts manufacturing and percent building products manufacturing the automotive division of schlegel gmbh had five main customers that were the largest german automotive producers while most of the market for german automotive seals in consisted of rubber-based seals schlegel gmbh produced only plastic automotive seals schlegel gmbh did not own any of the patents processes or other intellectual_property that it used to manufacture its products schlegel gmbh entered into a silent partnership_agreement with schlegel corporation in date the partnership_agreement provided terms for a contribution of million deutsche marks from schlegel corporation to schlegel gmbh subsequent amendments were made to this agreement extending it through date schlegel gmbh had its lone production facility in hamburg germany this factory was built in and schlegel gmbh had experienced problems with the foundation of the building since the mid-1970's the floor on one end of the factory was sinking due to the settling of the soil beneath this sinking occurred at an approximate rate of centimeters per year resulting in an approximate total sinkage for some parts of the floor of centimeters by the sloping floor posed potential production problems in addition to safety concerns environmental contamination was also discovered under the factory in schlegel gmbh management was aware of these problems but did not take significant steps to stop the floor from sinking until and those attempts were unsuccessful in addition an adjoining warehouse was subsequently built with an entirely different support structure that required floor support pilings to be inserted between and meters below ground it was estimated that it would cost dollar_figure million to level and reconstruct the factory floor btr dunlop inc btr dunlop was not made aware of these problems before it purchased schlegel corporation in bconomic conditions in mid-1989 the u k economy was slowing following a long period of growth that began in the early 1980's gross national product growth peaked in at a rate of percent and declined to percent in this trend was expected to continue for the following years with a recovery anticipated in or in the u k automotive industry was however in a position to benefit from the impending european community integration set to occur at the end of there was concern that the resurgence of automobile production might not help automotive component producers because many automobile manufacturers in the united kingdom were using components from abroad the u k construction industry had experienced significant growth in the years leading up to but due toa rise in mortgage interest rates this trend was expected to decline the economic conditions in germany in and were good with both the construction industry and automotive industry expanding the automotive component industry was seeing signs of a decrease in demand from domestic customers and only a small increase in exports there was also a trend towards price reduction that favored large suppliers in the construction supply industry prices were stable transaction in prudential-bache capital funding group was authorized to solicit bids for the sale of schlegel corporation schlegel corporation was implementing new contracts and was in need of additional capital to fund its business growth accordingly schlegel corporation wanted to sell its stock toa company that could provide this additional capital there were as many as six prospective buyers for schlegel corporation including btr plc draftex pirelli metzler diversitech standard products and continental at all relevant times btr plc a producer of a variety of rubber products owned all of the stock of bir international ltd bir international and btr secretaries ltd bir secretaries all of these are u k companies btr dunlop was a delaware corporation wholly owned by btr international and from date through date btr dunlop was the parent_corporation of an affiliated_group_of_corporations the btr affiliated_group that joined in filing a consolidated federal_income_tax return btr dunlop was also interested in acquiring schlegel corporation because btr dunlop had a small sealing systems business that schlegel corporation fit into synergistically btr dunlop submitted a bid to purchase schlegel corporation on date btrs acquisition a new york corporation was formed on date as a wholly owned subsidiary of btr dunlop joining the btr affiliated_group btrs acquisition subsequently purchased schlegel corporation on date for dollar_figure million plus the assumption of dollar_figure in debt immediately thereafter btrs acquisition merged into schlegel corporation pursuant to a merger agreement dated date as a result schlegel corporation became a wholly owned subsidiary of btr dunlop in date james thom thom treasurer of btr plc contacted robert coyle coyle director of taxation of btr dunlop concerning the potential transfer of schlegel uk and schlegel gmbh to btr ple and btr international thom asked coyle to calculate the tax cost of the transfers ie the federal capital_gain tax that would have to be paid in the event of these transfers shortly thereafter schlegel corporation hired valuation research corporation vrc an appraisal firm to value the stock of schlegel uk and schlegel gmbh assisting in the vrc valuation schlegel corporation management prepared sales forecasts for the automotive and -- - building products divisions of schlegel uk and provided them to vrc along with expense forecasts and historical financial data from this information vrc prepared a document entitled schlegel uk projections that projected continued profit growth for schlegel uk vrc opined in a letter dated date that the fair_market_value of schlegel uk was dollar_figure with a bargain_purchase value of dollar_figure and in a separate letter dated date indicated that the value of schlegel gmbh was dollar_figure exclusive of the silent partnership_interest after discovering certain clerical errors vrc mailed a letter on date that confirmed that the correct bargain_purchase value of schlegel uk was dollar_figure accordingly pursuant to a stock purchase agreement dated date schlegel holding_company sold all of the stock of schlegel uk to btr plc for dollar_figure as of the date of sale the schlegel holding company’s adjusted_basis in schlegel uk was dollar_figure on date schlegel corporation sold percent of schlegel gmbh to btr international percent of schlegel gmbh to btr secretaries and its interest in the silent partnership to btr international schlegel corporation received dollar_figure in consideration for this transaction the adjusted tax basis book_value and fair_market_value of the schlegel corporation’s interest in the silent partnership was dollar_figure btr dunlop holdings inc btr dunlop holdings a delaware corporation was formed on date as a wholly owned subsidiary of btr international on date btr dunlop holdings acquired all of the stock of btr dunlop from btr international and became the parent_corporation of the bir affiliated_group on its federal_income_tax return petitioner reported the adjusted_basis of schlegel gmbh to be dollar_figure including the silent partnership_agreement the schlegel corporation general ledger account for the period ended date shows that schlegel corporation had a basis in schlegel gmbh of dollar_figure this amount did not include the dollar_figure in subpart_f interest_income that schlegel corporation recognized from schlegel gmbh in audit on audit respondent’s revenue_agent zygmunt rachwal rachwal reviewed the reported fair market values of schlegel uk and schlegel gmbh using the management--prepared sales projections for schlegel uk from the vrc report and financial statements of schlegel uk and schlegel gmbh rachwal concluded that schlegel uk should be valued at dollar_figure and that schlegel gmbh had a value of dollar_figure including the silent partnership of dollar_figure petitioner challenged this valuation with an appraisal of schlegel uk prepared by ernst young llp e y in preparing its valuation report e y used the management--prepared sales projections for schlegel uk concluding that the value of schlegel uk was dollar_figure million on a stand-alone basis rachwal however rejected the h y stand-alone valuation theory in favor of a highest_and_best_use valuation rachwal did however revise his final valuation of schlegel uk from dollar_figure to dollar_figure after adjusting for corporate overhead expenses and revising the applicable exchange rate the notice_of_deficiency calculated gain based on the values determined by rachwal of dollar_figure for schlegel uk and dollar_figure for schlegel gmbh ultimate findings_of_fact on date the fair_market_value of schlegel uk was dollar_figure million on date the fair_market_value of schlegel gmbh was dollar_figure7 million exclusive of the silent partnership_interest opinion sec_311 provides that in the case of distributions of appreciated_property to a shareholder a corporation recognizes gain to the extent that the fair_market_value of the distributed property exceeds its adjusted_basis in the hands of the distributing_corporation see 110_tc_189 in the alternative respondent relies on sec_482 which gives respondent broad discretion to allocate gross_income deductions credits or allowances between two related corporations if the allocations are necessary either to prevent evasion of taxes or to reflect clearly the income see 102_tc_149 the applicable standard for making these allocations with respect to fair_market_value is arm’ s-length dealing between taxpayers unrelated by ownership or control see sec_1_482-1a income_tax regs accordingly we are called upon to decide the fair_market_value of schlegel uk and schlegel gmbh on their respective valuation dates respondent argues that for purposes of sec_311 and sec_482 the value of schlegel uk on date was dollar_figure million that the value of schlegel gmbh on date was dollar_figure million exclusive of the silent partnership_interest and that petitioner’s adjusted tax basis in schlegel gmbh was dollar_figure on the valuation_date respondent also argues that this determination is not arbitrary capricious or unreasonable pursuant to sec_482 petitioner argues that based upon the fair_market_value of the net assets of schlegel uk including goodwill and going- concern value the fair_market_value of the stock of schlegel uk on the valuation_date was no more than dollar_figure that the opinions of petitioner's experts independently establish the fair_market_value of schlegel uk and that respondent's experts failed to analyze the facts and use the appropriate standard in determining the value of schlegel uk with respect to schlegel gmbh petitioner argues that the value of schlegel gmbh stock on date was dollar_figure million because the company had no goodwill few assets of value and no prospect of growing its earnings in the period after the valuation_date and that the basis of schlegel corporation in schlegel gmbh was dollar_figure valuation is a question of fact and the trier of fact must weigh all relevant evidence on the date of valuation without regard to hindsight to draw the appropriate inferences see 101_tc_412 94_tc_193 79_tc_938 future events foreseeable on the valuation_date may be considered in deciding fair_market_value see estate of newhouse v commissioner supra pincite for federal tax purposes fair_market_value is the price that a willing buyer would pay a willing seller both having reasonable knowledge of all of the relevant facts and neither being under compulsion to buy or to sell see 411_us_546 170a-1 c income_tax regs the willing buyer and the willing seller are hypothetical persons rather than specific individuals or entities and the -- - peculiar characteristics of these hypothetical persons are not necessarily the same as the individual characteristics of an actual seller or an actual buyer see 658_f2d_999 5th cir the hypothetical willing buyer and willing seller are presumed to be dedicated to achieving the maximum economic advantage see estate of newhouse v commissioner supra pincite this advantage must be achieved in the context of market and economic conditions on the valuation_date see id the hypothetical sale should not be constructed in a vacuum isolated from actual facts that affect value see estate of andrews v commissioner supra pincite as is customary in valuation cases the parties rely primarily on expert opinion evidence to support their contrary valuation positions opinion testimony of an expert is admissible if and because it will assist the trier of fact to understand evidence that will determine a fact in issue see fed r evid we evaluate the opinions of experts in light of the demonstrated qualifications of each expert and all other evidence in the record see 86_tc_547 we are not bound by the opinion of an expert witness especially when such opinion is contrary to our conclusions see 97_tc_496 if experts offer divergent estimates of fair_market_value we decide what weight to give these estimates by -- - examining the factors they used in arriving at their conclusions see 38_tc_357 while we may accept an expert opinion in its entirety buffalo tool die manufacturing co v commissioner t c we may be selective in the use of any part of such opinion or reject the opinion in its entirety parker v commissioner supra pincite we may also reach a determination of value based on our own examination of the evidence in the record see 110_tc_530 finally because valuation necessarily results in an approximation the figure at which we arrive need not be directly attributable to specific testimony if it is within the range of value that may be properly arrived at from consideration of the evidence see 538_f2d_927 2d cir affg tcmemo_1974_285 respondent relies on the expert report of alan c shapiro shapiro a professor of banking and finance at the university of southern california marshall school of business in valuing schlegel uk and schlegel gmbh petitioner relies on the expert reports of lawrence b gooch gooch of pricewaterhousecoopers llp and kenneth r button button of economic consulting services inc in valuing schlegel uk and relies on the expert report of wilfried lahmann lahmann of schitag ernst young in valuing schlegel gmbh herbert t spiro testified as a rebuttal expert witness on behalf of petitioner despite generally using the same methods of valuing the subject companies the experts reached fair_market_value estimates that are extremely far apart the following chart lists the values at which the experts arrived shapiro button gooch lahmann schlegel uk dollar_figure million dollar_figure million dollar_figure million --- schlegel gmbh million -- --- dollar_figure million exclusive of the silent partnership_interest schlegel uk shapiro shapiro began his analysis by calculating the fair_market_value of schlegel uk using the discounted cash-flow dcf method the dcf method measures fair_market_value by calculating the present_value of the stream of future cash-flows of a company there are three components to the dcf method the cash-flow projections for a forecasted period the terminal value and the appropriate discount rate terminal value is calculated by adjusting cash-flows in the final period to represent the future cash-generating capability of the company this normalized cash-flow figure is then capitalized as a perpetuity by the previously determined discount rate adjusted for some level of growth that can be expected to continue into perpetuity the resulting terminal value is then discounted back to present -- - value using the discount rate under the dcf method the present_value of the cash-flow projections and the terminal value are ascertained using the appropriate discount rate and the sum of those amounts is the fair_market_value of the company the discount rate is calculated using the weighted average cost of capital wacc formula which combines the after-tax costs of debt and equity into a weighted average overall cost of capital the cost-of-equity capital is equivalent to the long- term expected annual rate of return an investor seeks on an investment in stock it is calculated using the capital_asset pricing model capm one of the variables in the capm formula is beta which measures the volatility in financial returns of a target firm beta is calculated by comparing the movement in the returns of a stock against the movement in the returns of the stock market as a whole which has a beta of for example if a stock generally increase sec_2 percent in price when the market increases by percent the stock would have a beta of divided by shapiro calculated beta for schlegel uk using the average beta from nine companies that he determined to be in a similar_business as schlegel uk the average beta for the nine companies was dollar_figure with a range from dollar_figure to because schlegel uk maintains relatively little debt in its capital structure shapiro then adjusted for the different degrees of debt leverage associated with the guideline companies and schlegel uk this process referred to as unlevering separates out the effects of debt financing and is necessary because higher debt levels generally lead to higher betas accordingly beta is unlevered to approximate the beta of a company that has no debt shapiro then relevered the beta to take into consideration a 35-percent debt level based on vrc estimates of the schlegel uk debt level in rachwal’s report shapiro concluded that dollar_figure was an appropriate beta for the capm calculation he also estimated the risk-free rate and the market risk premium using u s data because he was of the opinion that a u s buyer would purchase schlegel uk based on these estimates shapiro concluded that a 8-percent wacc was an appropriate discount rate in his rebuttal report shapiro adjusted his beta to based on calculations he made with petitioner’s beta guideline companies he used that beta the same risk-free rate and the u k market risk premium concluding that the adjusted wacc discount was dollar_figure percent shapiro used vrc sales forecasts as reproduced in the internal_revenue_service irs engineer’s report to calculate free cash-flows and the appropriate terminal value of schlegel uk for cash-flows shapiro calculated earnings before depreciation interest and taxes ebdit using the historic rate of ebdit from through date and applied it to - - the sales forecasts he then reduced ebdit by a 3-percent corporate overhead expense the depreciation and the capital expenditures from the e y report he also adjusted for the corporate tax_rate shapiro calculated terminal value using a projected growth rate in cash-flows of percent while also taking into consideration expected inflation of approximately percent and economic growth of about percent he arrived at a terminal value of dollar_figure million applying the discount rate from his original report and his rebuttal report to his cash-flow projections and terminal value shapiro concluded that the fair_market_value of schlegel uk under the dcf method on the valuation_date was dollar_figure million and dollar_figure million respectively as a sanity check shapiro also valued schlegel uk using several market multiple methods first shapiro selected seven companies that manufactured rubber products for automobiles and buildings and were involved in acquisitions in similar industries around the same time as the sale of schlegel uk shapiro then calculated market multiples from the available data of purportedly comparable companies and applied those multiples to the financial data of schlegel uk arriving at the following fair market values comparable schlegel uk multiple average value market_value sales dollar_figure dollar_figure market_value book_value dollar_figure big_number market_value ebitda dollar_figure big_number market_value ebit dollar_figure big_number market_value ebi dollar_figure big_number average value dollar_figure e earnings i interest t taxes d depreciation a amortization shapiro then applied this same approach to eight publicly traded companies the principal difference between the two approaches is that comparison to publicly traded companies values schlegel uk as a stand-alone company whereas the preceding approach valued schlegel uk as an acquisition target the results from the publicly traded market multiple analysis are as follows comparable schlegel uk multiple average value market_value sales dollar_figure dollar_figure market_value book_value dollar_figure big_number market_value ebitda dollar_figure big_number market_value ebit dollar_figure big_number market_value ebi dollar_figure big_number average value dollar_figure lastly shapiro used the sale of schlegel corporation for dollar_figure million as a market comparable applying the market multiples from schlegel corporation to the financial data of schlegel uk in arriving at an average value of dollar_figure8 million according to shapiro because the various comparable methods ignore a variety of relevant economic factors including asset turnover profit margins sales growth return on investment and working_capital requirements he assigned more weight to the dcf method he concluded that the value of schlegel uk was dollar_figure million in his original report but changed his conclusion to dollar_figure million based on adjustments made in his rebuttal report button button also used the dcf method to value schlegel uk in calculating the cost-of-equity capital button used five guideline companies to calculate unlevered beta and he relevered beta based on the median debt-to-equity_ratio of the guideline companies percent to reflect the debt-equity_ratio that schlegel uk would have as an independent entity in arriving at his final cost-of-eguity capital button also applied a small company risk premium and company-specific risk premium button claimed that studies show that the capm does not fully capture the risk associated with small companies accordingly he contends that it is appropriate to incorporate a small company risk premium in the discount rate to reflect the additional risk of small companies such as schlegel uk button adjusted his capm analysis to include a small company risk premium of percent button also maintained that a company- - - specific risk premium adjusts the cost---of-eguity capital for the relative riskiness of the company compared to the guideline companies in terms of either guantitative or qualitative factors button opined that based on aggressive sales projections operational problems lack of diversity inadequacy of management resources and lack of access to adequate capital schlegel uk was more risky than the guideline companies that were used in the valuation analysis thus he added a 1-percent company-specific risk premium to the cost---of-egquity capital in coming to a cost- of-equity capital of dollar_figure percent button concluded that the appropriate wacc was dollar_figure percent button forecasted schlegel uk cash-flows based on information obtained from schlegel uk documents and discussions with management in or about expectations existing during the first half of regarding the period after the valuation_date he prepared cash-flow projections for the automotive division and the building materials division separately using the sales projections that were used by rachwal e y and shapiro he stated that the building products forecast was based on unrealistically optimistic assumptions about sales growth because he anticipated a decline in housing starts and other sales but he concluded that the construction of an alternative sales forecast was not feasible he viewed the automobile division forecasts as reasonable although management -- - stated years later that little credibility was given to those projections in button projected expenses including materials labor overhead royalty depreciation taxes capital expenditures and depreciation based on historical ratios from date to date he also took into consideration change in working_capital in arriving at the cash-flow estimates the cash-flow estimates for the building materials and automotive divisions were ultimately combined he calculated terminal value using the 75-percent discount rate and a growth rate of percent he concluded that the terminal value of schlegel uk was dollar_figure4 million applying the 75-percent discount rate to the projected cash-flows and terminal value of the schlegel uk automotive and building products divisions button concluded that the controlling_interest value of schlegel uk was dollar_figure million however button also was of the opinion that a discount for lack of marketability was necessary because the dcf method calculates the value of a publicly traded company thus button applied a 3-percent lack-of-marketability discount to value schlegel uk as a privately held company concluding that the fair_market_value was dollar_figure million button also used the market multiple approach to value schlegel uk however he relied only on the price earnings and - - price cash-flow ratios he calculated these ratios using five guideline companies and made adjustments similar to those made under the dcf method for small company risks and company-specific risks he arrived at the following market multiples most recent 3-year multiple year average price earnings dollar_figure dollar_figure price cash-flow dollar_figure button applied those multiples to schlegel uk data from to the average of the schlegel uk three most recent fiscal years and to a blend of one-half of and the first half of the results of these calculations valued schlegel uk from dollar_figure million to dollar_figure million button then applied a 3-percent discount for lack of marketability and a control premium of percent arriving at a range of values from dollar_figure million to dollar_figure million in light of all of the information and specific circumstances of schlegel uk button concluded that the most appropriate value under the market approach was dollar_figure million button indicated in his report that the asset valuation approach was not appropriate and that schlegel uk should not be adjusted to take into consideration synergies assessing the values determined under the dcf method and the market multiple approach button concluded that both estimates provided useful information in determining the value of the company but he placed greater emphasis on the market multiple - - approach because the dcf method required a greater number of estimates accordingly button concluded that schlegel uk had a fair_market_value of dollar_figure million as of date gooch gooch also valued the schlegel uk automotive and building products groups separately taking into consideration the differences between the industries his valuation however departed from button’s approach in that gooch valued schlegel uk on both a synergistic and stand-alone basis applying the dcf method gooch calculated a wacc using an industry-wide beta estimate for the automotive and building products operations of schlegel uk to calculate cost--of-equity capital gooch was of the opinion that the beta of individual companies is often unreliable due to speculation low trading volume or other factors affecting stock price besides earnings based on his industrywide research he concluded that the appropriate beta for companies operating in the automotive sector was in the range of dollar_figure to dollar_figure with an average of and that the appropriate beta for companies in the building products sector ranged from to1 with an average of he ultimately used and respectively gooch applied a small company risk premium of percent to both the automotive and building products divisions when calculating the cost-of-equity capital gooch also perceived there to be a greater risk in the schlegel uk automotive segment due to the competitive nature of winning business for new models and schlegel uk reliance on rover and ford for a majority of its revenue due to this concern gooch also chose to apply a company-specific risk premium of percent to the automotive division no such adjustment was made with respect to the building products division for the automotive group gooch calculated his projected synergistic cash-flows from financial forecasts developed by the managers of schlegel uk he made adjustments to these projections based on his or discussions with management and his overall view of the automotive industry in the united kingdom during those years he also took into consideration the potential close of the leeds plant in early gooch concluded that the stand-alone scenario was slightly less profitable than the synergistic scenario with respect to the building products division gooch noted that there had been rapid growth over the mid- to late 1980's in the housing industry however gooch found that there had been a drop in house building starts in early and the likelihood of reduced sales of other schlegel uk building products thus he reduced the building product projections for stand-alone projects while adjusting for higher sales under the synergistic approach for economies achieved from synergies - - in estimating expenditures gooch analyzed historic royalties capital expenditures and overhead and had some discussions with schlegel uk management gooch determined from this analysis that the royalty rate for the automotive group wa sec_3 percent of sales that the royalty rate for the building products group wa sec_3_2 percent of sales and that capital expenditures should be percent and percent for the automotive and building products divisions respectively he also calculated a terminal value of dollar_figure8 million applying the wacc discount rate to the sales projections and terminal value gooch arrived at a synergistic value of dollar_figure million and a stand-alone value of dollar_figure million gooch also used the market multiple approach to value schlegel uk focusing on the market_value of invested capital mvic as the primary indicator of value mvic is the sum of the market_value of the common_stock of a comparable company the market_value of the interest-bearing debt of the comparable company and the preferred_stock gooch calculated the following market multiples using nine purportedly comparable companies comparable comparable selected multiple average median multiple mvic sales dollar_figure dollar_figure dollar_figure mvic ebitda dollar_figure dollar_figure dollar_figure market_value ebit dollar_figure dollar_figure dollar_figure price adjusted_net_income dollar_figure dollar_figure dollar_figure - - gooch adjusted schlegel uk royalties central management overhead and additional charges before applying the multiples to schlegel uk operating results he gave more weight to the results from the ebitda and ebit multiples because he considered them to be more stable he then applied a control premium to the results of the market multiple comparison to take into consideration synergies of a potential buyer arriving at a value of dollar_figure gooch concluded that the stand-alone value of schlegel uk was dollar_figure applying no control premium finally gooch applied an underlying asset approach to valuing schlegel uk he indicated that the net working_capital as of date was dollar_figure million and that fixed assets had a book_value of approximately dollar_figure million at the end of fixed assets were written up to dollar_figure million after adjustments for debt and timing issues gooch estimated that the value was more likely to be restated to dollar_figure million in view of the values derived from the income and market approaches gooch stated that the liquidation value was a less reliable indicator because the other approaches seemed to produce higher values gooch gave equal weight to the synergistic and stand- alone values from the various approaches set forth above concluding that the fair_market_value of schlegel uk was dollar_figure million schlegel gmbh shapiro shapiro used the same valuation methods set forth above in valuing schlegel gmbh he calculated a cost-of-equity capital of dollar_figure percent and a wacc of dollar_figure percent applying this discount rate to the irs engineer cash-flow projections that were derived from the vrc projections shapiro calculated a value for schlegel gmbh of dollar_figure million independent of the silent partnership shapiro verified this amount using the market multiple approaches described above application of the comparable company market multiple analysis to schlegel gmbh resulted in an estimated value of dollar_figure million shapiro noted however that this valuation was more conjectural because the underlying data were subject_to some degree of error in particular it was necessary to translate german financial statements and discern the meanings of various terms and accounts the market multiple analysis from publicly traded comparables resulted in a value of dollar_figure million shapiro’s ultimate conclusion was that schlegel gmbh had a value of dollar_figure million exclusive of the silent partnership however he made adjustments in his rebuttal report restating the value to be dollar_figure million --- - lahmann lahmann valued schlegel gmbh attempting unsuccessfully to identify comparable third-party transactions thus he determined the fair_market_value based on the sustainable profits of the company at the valuation_date he projected the sustainable profits in perpetuity after date by adjusting the recorded annual profits by extraordinary expenses and income relating to transactions that were not part of the business of schlegel gmbh at the valuation_date german income taxes e trade tax on income and corporation taxes were deducted from the adjusted profits as the final component of the calculation llahmann’s projections were then discounted to their present_value using a discount rate that was composed of the long-term interest rate for risk-free government bonds percent reduced by the german corporation tax_rate of percent on distributed profits the resulting adjusted discount rate of dollar_figure percent was increased by the following risk elements a market risk premium of percent for general business risk based on empirical investigation in germany a small company risk premium of percent and a 1-percent specific-company risk premium because schlegel gmbh could potentially be held liable for soil contamination the overall discount rate was dollar_figure percent the application of this - - discount rate to the sustainable profits resulted ina fair_market_value for schlegel gmbh of dollar_figure million valuation analysis and conclusions petitioner argues that we should value the subject companies using an asset valuation method however in valuing the stock of operating companies primary consideration is generally given to the earnings_of the company see 66_tc_861 citing levenson’s 282_f2d_581 3d cir affg on this issue t c memo see also revrul_59_60 1959_1_cb_237 asset valuation is accorded the greatest weight in valuing the stock of a holding_company see levenson’s estate v commissioner supra pincite schlegel uk and schlegel gmbh are operating companies and the experts in this case focused on the earning potential in arriving at fair_market_value the experts also indicated that the asset methodology is inappropriate because it undervalues the subject companies accordingly we focus on the earning power to arrive at fair_market_value giving little weight to the value of the assets of the companies we focus initially on whether schlegel uk should be valued as a stand-alone entity or as an entity likely to be acquired by a company with synergies button valued schlegel uk on a stand- alone basis because he was of the opinion that no synergistic buyer was available for schlegel uk gooch considered the - - potential for a synergistic buyer concluding that synergies only increased the value of schlegel uk by a small amount shapiro was of the opinion that schlegel uk should be valued as if it would be purchased by a synergistic buyer the fair_market_value of property should reflect the highest_and_best_use to which the property could be put on the date of valuation see 87_tc_389 petitioner relying on the expert report of gooch argues that the likelihood of a synergistic buyer’s purchasing schlegel uk was no greater than a stand-alone scenario but petitioner maintains that it considered both scenarios in arriving at the fair_market_value for schlegel uk we are not persuaded that petitioner adequately considered the potential for synergies in valuing schlegel uk there were six potential synergistic buyers of schlegel uk yet petitioner’s application of the dcf method and market multiple approach relied significantly on a small company risk premium a company-specific risk premium and numerous cash-flow assumptions more appropriate for a stand-alone valuation button did not value schlegel uk with synergies and when gooch purportedly valued schlegel uk with synergies he used the same revenue projections he used in the stand-alone analysis and did not make the necessary adjustments to the discount rate to reflect the benefits of synergies a synergistic buyer would not only - -- achieve cost savings but would also increase sales when asked during trial if he would sell schlegel uk at the value at which he arrived from his calculations gooch responded i probably wouldn’t have sold it for dollar_figure million because it was worth more to me the seller yes i probably would not have sold it for that accordingly we reject petitioner’s proposed valuation of schlegel uk as not the value at which the company would have changed hands between a willing seller and a willing buyer reliance solely on a stand-alone value and application of the small company risk premium and company-specific risk premium are not justified by the evidence in this case we also disagree with respondent’s proposed valuation because too much reliance is placed on the synergistic valuation of schlegel uk resulting in an unrealistically high value in selecting beta for the dcf calculation in his original report shapiro selected a low beta and in his rebuttal report he actually used a beta of that was below the range of betas for purportedly comparable companies he also did not address the appropriate royalty rates or properly consider the economic conditions in the united kingdom on the valuation_date just as determination of fair_market_value requires assumption of a willing seller it does not assume hypothetical transactions that are unlikely and plainly contrary to the economic interests of a hypothetical buyer see estate of hall v commissioner -- - t c quoting 706_f2d_1424 7th cir see also 94_tc_193 we are not persuaded that buyers exist who would be willing to pay the value asserted by shapiro the experts’ selection of comparable companies with respect to the market multiple estimates failed to consider objective guideposts of comparability in addition petitioner’s experts made extensive adjustments based on hindsight as to matters occurring subsequent to the valuation_date some of these adjustments were based on interviews with petitioner’s employees and representatives years after the valuation_date and in anticipation of trial certain of the employees also testified at trial their testimony was not corroborated by contemporaneous_records and thus appears to exaggerate adverse conditions and problems the adjustments made were inconsistent with assumptions used at the time of the transaction such adjustments are susceptible to manipulation for the purpose of achieving the result sought by the party and they are unreliable in this case shapiro on the other hand did not sufficiently investigate the specific circumstances of the company in consequently we do not rely completely on the opinion of any of the experts and must do the best we can - - with the compilations of data and explanations that each provided in valuing schlegel gmbh lahmann and shapiro actually calculated comparable discount rates the assumed cash-flows and sustainable profits however varied to such an extent that the resulting fair_market_value estimates differed by approximately dollar_figure million evaluating the reports we agree with respondent that the contemporaneously prepared sales projections are the most appropriate starting point for cash-flows but shapiro again failed to investigate or to consider adequately specific facts relating to schlegel gmbh known at the valuation_date when asked at trial whether a prospective buyer would have used his methodology or would have visited the facility and talked to the people involved in the business shapiro stated that they would--they would go--they should certainly go out and talk to the people there try to uncover any hidden problems that might exist shapiro and button used the management---prepared sales projections in making their cash-flow estimates for schlegel uk and the results of their cash-flow analyses are comparable the primary difference in their fair_market_value conclusions is attributable to the discount rate and terminal value that each calculated -- - shapiro used the wacc formula concluding that the discount rate was dollar_figure percent button used the same formula in arriving at his discount rate estimate of dollar_figure percent however as we indicated above the beta that shapiro used was too low and button erroneously incorporated a small company risk premium and a company-specific risk premium that elevated the discount rate to an unreasonably high level substituting a beta of dollar_figure into shapiro’s calculation and subtracting out the small company risk premium and company-specific risk premium used in button’s calculation we arrive at a discount rate of approximately percent applying that discount rate to button’s and shapiro’s cash-flow estimates and calculating terminal value for each fair market values of dollar_figure7 million and dollar_figure1 million respectively are indicated taking into consideration the inherently imprecise nature of valuation we conclude and find as a fact that based on all of the factors set forth herein and on the entire record the fair_market_value of schlegel uk was dollar_figure million on the valuation_date petitioner reported a dollar_figure million fair_market_value for schlegel gmbh on its federal_income_tax return this amount was the sum of the fair_market_value of the silent partnership dollar_figure3 million now stipulated to be dollar_figure and the dollar_figure7 million vrc fair_market_value estimate for schlegel gmbh petitioner now contends that the fair_market_value of schlegel -- - gmbh was dollar_figure million on the valuation_date relying on the expert report of lahmann the reported values in petitioner’s return are admissions by petitioner a lower value cannot be substituted at this point without cogent proof that the reported values were erroneous see estate of hall v commissioner supra pincite for the reasons indicated above we are not persuaded by lahmann’s use of hindsight nor are we persuaded by respondent that the fair_market_value should be increased accordingly the fair_market_value of schlegel gmbh on the valuation_date exclusive of the silent partnership_interest was dollar_figure7 million adjusted_basis of schlegel gmbh the parties also disagree as to the adjusted_basis of schlegel gmbh respondent maintains that the adjusted_basis is dollar_figure and petitioner argues that the adjusted_basis should also include interest_income of dollar_figure that schlegel gmbh reported on its tax_return pursuant to sec_951 sec_961 provides that the basis of a u s shareholder’s stock in a controlled_foreign_corporation is increased by the amount included in the shareholder’s gross_income under sec_951 sec_961 however provides that the basis of such stock shall be reduced by the amount actually received and excluded from gross_income of the u s shareholder under sec_959 schlegel corporation included dollar_figure of interest_income -- -- from schlegel gmbh in its gross_income for pursuant to sec_951 basis therefore depends upon whether this amount was actually distributed to schlegel corporation before date the schlegel corporation general ledger reflected that schlegel corporation had an adjusted_basis in schlegel gmbh of sbig_number at the end of this amount reflects a reduction in basis under sec_961 for the amount of the interest_income reported in which in turn assumes that the distribution was made prior to date and excluded from schlegel corporation income under sec_959 petitioner challenges the account balance shown on the ledger claiming that the distribution of interest_income was not made but then petitioner relies on the absence of a ledger entry recording the distribution and vague testimony suggesting but not establishing that no distribution in fact was made due to the ambiguous and unreliable nature of the books and testimonial evidence petitioner has failed to prove that it is entitled to additional basis in schlegel gmbh over that reflected in the general ledger account of schlegel corporation at the end of -- - we have considered the other arguments of the parties our resolution of the valuation issues renders discussion of alternative arguments unnecessary decision will be entered under rule
